Title: Pennsylvania Assembly Committee: Report on a Schuylkill Bridge, 20 August 1751
From: Pennsylvania Assembly Committee
To: 


[August 20, 1751]
In Obedience to the Order of the House, we have view’d the River Schuylkill, and sounded the Depths, and try’d the Bottom in several Places from Peters’s Island, near the Ford, down to John Bartram’s, below the Lower Ferry, and are of Opinion, that the most convenient Place for a Bridge in all Respects is against or near the End of Market-street, where Capt. Coultas now keeps the Ferry. We have also had under our Consideration sundry Plans of Bridges, and Computations of the Expence of building them, but not being yet prepared to compleat our Report thereon, crave further Time for that Purpose.



Thomas Leech,
Benjamin Franklin,


Peter Dicks,
Israel Pemberton,


Edmund Woolley,
Samuel Rhoads,


Caspar Wistar,
Jacob Lewis.


Hugh roberts,




